The opinion of the court was delivered by
Valentine, J.:
We do not think that it is necessary to consider the preliminary questions raised by the plaintiff in error, for a decision of the main question involved in the case will dispose of the whole case finally. The main questions involved are precisely the same as those decided in the case of Going v. Orns, 8 Kas., 85, to which we refer. (See also Monroe v. May, 9 Kas., 466; Deering v. Boyle, 8 Kas., 525, and Wicks v. Mitchell, 9 Kas., 80, as deciding kindred questions.) A married woman may purchase personal property,, *58with her own money, from her husband, and if a subsequent creditor of her husband should cause such property to be seized in execution to pay her husband’s debts, she may replevy the property from the officer. The judgment of the court below is reversed, and cause remanded with the order that judgment be rendered on the agreed statement of facts for the plaintiff and against the defendant.
All the Justices concurring.